AFFIRM as modified; Opinion issued February 27, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-00796-CR
                                    No. 05-12-00797-CR
                                    No. 05-12-00798-CR
                                    No. 05-12-00799-CR

                         KEYION VONTRESS NARD, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 194th Judicial District Court
                                 Dallas County, Texas
     Trial Court Cause Nos. F09-20502-M, F09-25177-M, F09-62443-M, F11-63312-M

                             MEMORANDUM OPINION
                           Before Justices Francis, Lang, and Evans
                                  Opinion by Justice Francis

       Keyion Vontress Nard appeals from two unauthorized use of a motor vehicle convictions

and two robbery convictions. In four issues, appellant contends the judgment in each case

should be modified to correct several errors. We modify the trial court’s judgments and affirm

as modified.


       In cause nos. 05-12-00796-CR, 05-12-00797-CR, and 05-12-00798-CR, appellant waived

a jury and pleaded guilty to two UUMV offenses and one robbery offense. The trial court
deferred adjudicating guilt, placed appellant on community supervision for five years in each

UUMV case and ten years in the robbery case, and assessed a $1500 fine in each UUMV case.

The State later moved to adjudicate guilt, alleging appellant violated several conditions of his

community supervision, including committing a new robbery offense (cause no. 05-12-00799-

CR). Appellant pleaded guilty to the new robbery offense and pleaded true to the violations

alleged in the motions to adjudicate guilt. The trial court found the allegations in the motions to

adjudicate true and adjudicated appellant guilty. The court assessed punishment at confinement

in a state jail for eighteen months for each UUMV and imprisonment for eighteen years for the

robbery. The trial court also found appellant guilty of the new robbery offense and assessed

punishment at imprisonment for eighteen years and a $7500 fine.

       In his first three issues, appellant contends the judgments in the three adjudication cases

should be modified to show the conditions of community supervision he was found to have

violated. In his fourth issue, appellant contends the judgment in cause no. 05-12-00799-CR

should be modified to reflect the correct name of the attorney representing the State during the

proceedings. The State agrees the judgments should be modified as appellant has requested.

       The record shows the trial court conducted a hearing based upon the State’s amended

motion to adjudicate. The amended motion in one case alleged appellant violated conditions (a),

(j), (k), (n), and (q), and the amended motions in the other two cases alleged appellant violated

conditions (a) and (q) only. The trial court found appellant violated all five of the conditions of

community supervision. The judgments state the trial court found appellant violated the terms

and conditions of community supervision as stated in the State’s amended motion to adjudicate,

but does not state the specific conditions. We sustain appellant’s first three issues.




                                                 -2-
          In cause no. 05-12-00799-CR, the record shows John Warren represented the State during

the proceedings. The judgment, however, incorrectly recites Jenni Morse as the attorney for the

State and that the trial court found appellant violated conditions of community supervision as set

out in the State’s amended motion to adjudicate. We also note that in cause no. 05-12-00799-

CR, the record shows the trial court orally pronounced a $7500 fine when it imposed the

eighteen-year sentence. The trial court’s judgment, however, recites the fine as “$1500.” When

a conflict exists between the oral pronouncement and the written judgment, the oral

pronouncement controls. See Coffey v. State, 979 S.W.2d 326, 328 (Tex. Crim. App. 1998). We

sustain appellant’s fourth issue.

          In cause nos. 05-12-00796-CR, we modify the judgment adjudicating guilt to show the

trial court found appellant violated conditions (a), (j), (k), (n), and (q) of community supervision.

          In cause nos. 05-12-00797-CR and 05-12-00798-CR, we modify the judgments

adjudicating guilt to show the trial court found appellant violated conditions (a) and (q) of

community supervision. See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28

(Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.─Dallas 1991, pet.

ref’d).

          In cause no. 05-12-00799-CR, we modify the judgment to show the attorney for the state

is John Warren, and the fine is $7500. See Coffey, 979 S.W.2d at 328.

          As modified, we affirm the trial court’s judgments.


                                                       /Molly Francis/
                                                       MOLLY FRANCIS
                                                       JUSTICE

Do Not Publish
Tex. R. App. P. 47
120796F.U05


                                                 -3-
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       JUDGMENT

KEYION VONTRESS NARD, Appellant                      Appeal from the 194th Judicial District
                                                     Court of Dallas County, Texas (Tr.Ct.No.
No. 05-12-00796-CR        V.                         F09-20502-M).
                                                     Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                         Justices Lang and Evans participating.



    Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
MODIFIED as follows:

       The section entitled “(5) While on community supervision” is modified to show
       “(5) While on community supervision, Defendant violated conditions (a), (j), (k),
       (n), and (q) of community supervision.”



       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.



       Judgment entered February 27, 2013.



                                                    /Molly Francis/
                                                    MOLLY FRANCIS
                                                    JUSTICE




                                              -4-
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       JUDGMENT

KEYION VONTRESS NARD, Appellant                      Appeal from the 194th Judicial District
                                                     Court of Dallas County, Texas (Tr.Ct.No.
No. 05-12-00797-CR        V.                         F09-25177-M).
                                                     Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                         Justices Lang and Evans participating.

    Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
MODIFIED as follows:

       The section entitled “(5) While on community supervision” is modified to show
       “(5) While on community supervision, Defendant violated conditions (a) and (q)
       of community supervision.”



       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.



       Judgment entered February 27, 2013.




                                                    /Molly Francis/
                                                    MOLLY FRANCIS
                                                    JUSTICE




                                              -5-
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       JUDGMENT

KEYION VONTRESS NARD, Appellant                      Appeal from the 194th Judicial District
                                                     Court of Dallas County, Texas (Tr.Ct.No.
No. 05-12-00798-CR        V.                         F09-62443-M).
                                                     Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                         Justices Lang and Evans participating.

    Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
MODIFIED as follows:

       The section entitled “(5) While on community supervision” is modified to show
       “(5) While on community supervision, Defendant violated conditions (a) and (q)
       of community supervision.”



       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.



       Judgment entered February 27, 2013.




                                                    /Molly Francis/
                                                    MOLLY FRANCIS
                                                    JUSTICE




                                              -6-
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       JUDGMENT

KEYION VONTRESS NARD, Appellant                      Appeal from the 194th Judicial District
                                                     Court of Dallas County, Texas (Tr.Ct.No.
No. 05-12-00799-CR        V.                         F11-63312-M).
                                                     Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                         Justices Lang and Evans participating.

       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

       The section entitled “Attorney for State” is modified to show “John Warren.”

       The section entitled “Fine” is modified to show “$7500.”



       As modified, we AFFIRM the trial court’s judgment.



       Judgment entered February 27, 2013.




                                                    /Molly Francis/
                                                    MOLLY FRANCIS
                                                    JUSTICE




                                              -7-